DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/527611, filed on 05/17/2017.

Election/Restrictions

Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wes Van Ooyen et al (US 20120004770 A1) in view of Robert G. Spignesi, Jr. et al (US 20100017296).

Regarding claim 1, Ooyen et al discloses a vending machine (¶ [144]), comprising: 
a printing apparatus contained in the vending machine for printing printable data onto a substrate (Fig. 1 Label Printer; ¶ [145]), 
wherein the substrate is a container for containing one or more products to be dispensed or is a label for the container (¶ [302]). 
Ooyen et al fails to explicitly disclose a user interface for enabling customization of the printable data for each dispensing cycle, the user interface configured to provide, at the time of use for dispensing, a user with at least one option to incorporate selected custom data into the printable data for printing onto the substrate thereby to customize the container.
Spignesi Jr. et al, in the same field of endeavor of a vending/dispensing machine utilizing a labeling method (¶ [27]), teaches a user interface (¶ [29] GUI) for enabling customization of the printable data for each dispensing cycle, the user interface configured to provide, at the time of use for dispensing, a user with at least one option to incorporate selected custom data into the printable data for printing onto the substrate thereby to customize the container (¶ [27-28] wherein the user may customize label information via a GUI).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the vending machine as disclosed by Ooyen et al comprising a printing apparatus for printing printable data to utilize the teachings of Spignesi Jr. et al which teaches a user interface for enabling customization of the printable data for each dispensing cycle, the user interface configured to provide, at the time of use for dispensing, a user with at least one option to incorporate selected custom data into the printable data for printing onto the substrate thereby to customize the container to easily confirm dosage, identity and expiration of a give vended product.

Regarding claim 2, Ooyen et al discloses the vending machine of claim 1 (see rejection of claim 1), wherein the user interface is configured to enable, at the time of use for dispensing, the user to choose to incorporate into the printable data at least one of: 
a. at least one of text and media provided by the vending machine, 
b. at least one of text and media provided by the user, and 
c. at least one of text and media generated by the vending machine at the time of use for dispensing (see rejection of claim 1; Text and media provided by user).

Regarding claim 4, Ooyen et al discloses the vending machine of claim 2 (see rejection of claim 2).
Ooyen et al fails to explicitly disclose wherein the user interface is configured to accept files from a computer or mobile device from a user to be selected by the user for printing on the substrate.
Spignesi Jr. et al teaches the user interface is configured to accept files from a computer or mobile device from a user to be selected by the user for printing on the substrate (¶ [37] promo content acquired).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the vending machine as disclosed by Ooyen et al comprising a printing apparatus for printing printable data to utilize the teachings of Spignesi Jr. et al which teaches the user interface is configured to accept files from a computer or mobile device from a user to be selected by the user for printing on the substrate to extend the customization material used in labeling a product to provide the user with useful, preferred information which may assist in future purchases. 

Regarding claim 5, Ooyen et al discloses the vending machine of claim 1 (see rejection of claim 1), wherein the user interface is configured to accept files from a computer or mobile device from a user to be selected by the user for printing on the substrate (see rejection of claim 4).

Regarding claim 6, Ooyen et al discloses the vending machine of claim 1 (see rejection of claim 1), further comprising a shuttle for positioning the substrate at a printer station in the vending machine (¶ [61]).

Regarding claim 9, Ooyen et al discloses the vending machine of claim 1 (see rejection of claim 1), wherein information relating to the one or more products to be dispensed is incorporated into the printable data (¶ [188] If the labels have been printed, the prescription educational material has been printed).

Regarding claim 11, Ooyen et al discloses a method of operating a vending machine during a vending cycle (see rejection of claim 1), comprising: 
receiving from a user, via a user interface, a selection of one or more products for incorporation into a container to be dispensed by the vending machine (¶ [31]); 
providing, via the user interface at the time of use for dispensing, at least one user option to customize the container (see rejection of claim 1; ¶ [43]); 
in the event that the user selects the option to customize the container, incorporating selected custom data into printable data (see rejection of claim 1); 
in any order: 
printing the printable data onto a substrate, wherein the substrate is the container or a label for the container (see rejection of claim 1); and 
incorporating the selected one or more products into the container (¶ [288-289]); 
the method further comprising: 
vending the container (¶ [38]).

Regarding claim 12, Ooyen et al discloses the method of claim 11 (see rejection of claim 11), wherein incorporating selected custom data into the printable data comprises enabling the user to choose to incorporate into the printable data at least one of: 
a. at least one of text and media provided by the vending machine, 
b. at least one of text and media provided by the user, and 
c. at least one of text and media generated by the vending machine at the time of use for dispensing (see rejection of claim 2).

Regarding claim 14, Ooyen et al discloses the method of claim 11 (see rejection of claim 11), further comprising: 
accepting, by the user interface, files from a computer or mobile device from the user to be selected by the user for incorporation into the printable data (see rejection of claim 4).

Regarding claim 15, Ooyen et al discloses the method of claim 11 (see rejection of claim 11), further comprising positioning, using a shuttle, the substrate at a printer station in the vending machine (see rejection of claim 6).

Regarding claim 18, Ooyen et al discloses the method of claim 11, further comprising:
incorporating information relating to the one or more products to be dispensed into the printable data (see rejection of claim 9).

6.	Claims 3, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyen et al in
view of Spignesi, Jr. et al as applied to claim 2 above, and further in view of Jae-Sung Kim (US 6484901
B1).

Regarding claim 3, Ooyen et al discloses the vending machine of claim 2 (see rejection of claim 2).
Ooyen et al fails to explicitly disclose wherein the at least one of text and media generated by the vending machine at the time of use for dispensing is based on an image of the user captured by the vending machine.
Kim, in the same field of endeavor of providing a printed label to applying to a dispensed product (Abstract), teaches one of text and media generated by the vending machine at the time of use for dispensing is based on an image of the user captured by the vending machine (Col. 1 lines 49-51 wherein the image of a user captured by a camera on the apparatus is printed on adhesive/sticker paper).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the vending machine as disclosed by Ooyen et al comprising a printing apparatus for printing printable data to utilize the teachings of Kim which teaches the at least one of text and media generated by the vending machine at the time of use for dispensing is based on an image of the user captured by the vending machine to satisfy a user’s desire in accordance with various options for identifying and labeling vended products.

Regarding claim 7, Ooyen et al discloses the vending machine of claim 2 (see rejection of claim 2), wherein the media generated by the vending machine at the time of use for dispensing comprises an image of the user captured by the vending machine at the time of use for dispensing (see rejection of claim 3).

Regarding claim 13, Ooyen et al disclose the method of claim 12, further comprising: 
capturing an image of the user, wherein the at least one of text and media generated by the vending machine is based on the captured image (see rejection of claim 3).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyen et al in view of Spignesi et al as applied to claim 1 above, and further in view of William F. Napier et al (US 5571358 A).

Regarding claim 8, Ooyen et al discloses the vending machine of claim 1 (see rejection of claim 1).
Ooyen et al fails to explicitly disclose wherein promotion data is incorporated into the printable data.
Napier et al, in the same field of endeavor of affixing printed labels to products (Abstract), teaches incorporating promotional data into the printable data (Col. 4 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system as disclosed by Ooyen et al comprising a printing apparatus contained in a vending machine for printing printable data onto a substrate to utilize the teachings of Napier et al which teaches incorporating promotional data into the printable data to provide the user with useful, preferred information which may assist in future purchases. 

Regarding claim 17, Ooyen et al discloses the method of claim 11 (see rejection of claim 11), further comprising: 
incorporating promotional data into the printable data (see rejection of claim 8).

8.	Claim 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyen et al in view of Spignesi et al as applied to claim 1 above, and further in view of Takao Miyazaki (US 20050158102 A1).

Regarding claim 10, Ooyen et al discloses the vending machine of claim 1 (see rejection of claim 1). 
Ooyen et al fails to explicitly disclose a transceiver associated with the vending machine, wherein the information relating to the one or more products to be dispensed is stored in a remote server or in a memory local to the remote server and transmitted to the vending machine via the transceiver.
Miyazaki, in the same field of endeavor of a vending apparatus including a printer for printing content associated with the vended article (Abstract), teaches a transceiver associated with the vending machine, wherein the information relating to the one or more products to be dispensed is stored in a remote server or in a memory local to the remote server and transmitted to the vending machine via the transceiver (¶ [22] The goods-wrapping apparatus may further include a communication section operable to receive/transmit information from/to an external device. In this case, the goods-wrapping apparatus is capable of receiving/transmitting at least one of the printing contents).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system as disclosed by Ooyen et al comprising a printing apparatus contained in a vending machine for printing printable data onto a substrate to utilize the teachings of Miyazaki teaches a transceiver associated with the vending machine, wherein the information relating to the one or more products to be dispensed is stored in a remote server or in a memory local to the remote server and transmitted to the vending machine via the transceiver to enable downloading new print content which extends vending to new products without having to update a local database of information.

Regarding claim 16, Ooyen et al discloses the method of claim 11 (see rejection of claim 11). 
Ooyen et al fails to explicitly disclose printing the printable data onto the substrate using a print head comprising a plurality of ink cartridges operable simultaneously.
Miyazaki teaches printing the printable data onto the substrate using a print head comprising a plurality of ink cartridges operable simultaneously (¶ [13-14]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system as disclosed by Ooyen et al comprising a printing apparatus contained in a vending machine for printing printable data onto a substrate to utilize the teachings of Miyazaki which teaches printing the printable data onto the substrate using a print head comprising a plurality of ink cartridges operable simultaneously to enable printing on the correct regions of the output object efficiently.

Regarding claim 19, Ooyen et al discloses the method of claim 18, further comprising:
transmitting the information relating to the one or more products to be dispensed from a remote server or from memory local to the remote server to the vending machine (see rejection of claim 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
November 7, 2022